             Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA



 UNITED STATES OF AMERICA,     )
                               )
         Plaintiff,            )
                               )
         -vs-                  )                             Case   No. CR-18-218-M
                               )
 STEVEN MARIO ALFORD ORECCHIO, )
                               )
         Defendant.            )


                                   PLEA AGREEMENT

                                          Introduction

                1.     This   document,     1n     conjunction       with a    Supplement filed

contemporaneously under seal, contains the entire plea agreement between defendant,

Steven Mario Alford Orecchio, and the United States through its undersigned attorney. No

other agreement or promise exists, nor may any additional agreement be entered into unless

in writing and signedby all parties. Anyunilateral modification of this agreement is hereby

rejected by the United States. This agreement applies only to the criminal violations

described and does not apply to any    civil matter or any civil forfeiture proceeding except

as   specifically set forth. This agreement binds only the United States Attorney's Office of

the Western District of Oklahoma and does not bind any other federal, state, or local

prosecuting, administrative, or regulatory authority. If defendant does not accept the terms

of this agreement by Monday, November            261 2018,   the offer is withdrawn.
           Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 2 of 11




                                       Guiltv PIea

              2.     Defendant agrees to enter a plea of guilty to Counts 2 and 3 in Case

Number CR-18-218-M charging sexual exploitation of a child in violation of l8 U.S.C.      $


225r(a)

              To be found guilty of violating 18 U.S.C. $ 2251(a), as charged in Count 2

of the Indictment, defendant must admit that between February 2013 andNovember 2016,

in the Western District of Oklahoma: (1) he knowingly used a minor, namely, Jane Doe

#1, to engage in sexually explicit conduct; (2) he produced visual depictions of such

conduct, namely, videos; and (3) he transmitted and transported those videos via the

Internet, which is a means or facility of interstate and foreign commerce

              To be found guilty of violating 18 U.S.C . g 2251(a), as charged in Count   3


of the Indictment, defendant must admit that between April 2014 and November 2016, rn

the Western District of Oklahoma: (1) he knowingly used a minor, namely, Jane Doe #2,

to engage in sexually explicit conduct; (2) he produced a visual depiction of such conduct,

namely, a video; and (3) he transmitted and transported that video via the Internet, which

is a means or facility of interstate and foreign commerce

               Maximum Penalty. Restitution. and Special Assessments

              3.     The maximum penalty that could be imposed for Count 2 as a result

of this plea is 30 years of imprisonment or a fine of $250,000.00, or both such fine and

imprisonment, as well as a mandatory special assessment of $100.00, an additional special



                                             2
           Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 3 of 11




assessment of $5,000 , and a term of supervised release of not less than 5 years or up to life.

There is a mandatory minimum of 15 years of imprisonment.

                 The maximum penalty that could be imposed for Count 3 as a result of this

plea is 30 years of imprisonment or a fine of $250,000.00, or both such fine and

imprisonment, as well as a mandatory special assessment of $100.00, an additional special

assessment of $5,000, and a term of supervised release of not less than 5 years orup to life.

There is a mandatory minimum of 15 years of imprisonment.

                 Defendant understands that he     will be   sentenced   to at least 15 years'
imprisonment. But because each count carries           a maximum penalty of 30 years'
imprisonment, defendant understands he could be sentenced to up             to 60 years' total

imprisonment.

                 In addition to the punishment described above, a plea of guilty can affect

immigration status.     If defendant is not a citizen of the United States, a guilty plea may
result in deportation and removal from the United States, may prevent him from ever

lawfully reentering or remaining in the United States, and may result in the denial of

naturalization

                 4.    In addition, the Court must order the payment of restitution to any

victims of the offense. Pursuant to 18 U.S.C. $$ 3663(a)(3) and 3663{,the parties further

agree that, as part of the sentence resulting from defendant's plea, the Court   will   enter an

order   of restitution to all victims of   defendant's relevant conduct as determined by

reference to the United States Sentencing Guidelines.
                                               1
                                               J
          Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 4 of 11




              5.     Defendant agrees to pay the special assessment due the United States

to the Office of the United States Court Clerk immediately following                  sentencing.

Defendant understands that any fine or restitution ordered by the Court is immediately due

unless the Court provides for pa5rment on a date certain or in installments.

              6.     For certain statutory offenses, the Court must also impose a term of

supervised release, which defendant     will begin to serve after being released from custody.

For all other offenses, the Court may impose a term of supervised release to be served

following release from custody. During the term of supervised release, defendant will be

subject to conditions that   will include prohibitions against violating local,   state, or federal

law, reporting requirements, restrictions on travel and residence, and possible testing for

controlled substance use. If defendant violates the conditions of his supervised release, the

Court may revoke his supervised release and sentence him to an additional term of

imprisonment. This additional term of imprisonment would be served without credit for

the time defendant successfully spent on supervised release. When combined, the original

term of imprisonment and any subsequent term of imprisonment the Court imposes may

exceed the statutory maximum prison term allowable for the offense.

                                    Sentencins Guidelines

              7.     The parties acknowledge that 18 U.S.C. $ 3553(a) directs the Court to

consider certain factors     in imposing sentence, including the Sentencing           Guidelines

promulgated by the United States Sentencing Commission. Consequently, although the

parties recognize that the Sentencing Guidelines are only advisory, they have entered into
                                                4
            Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 5 of 11




certain stipulations and agreements with respect to the Guidelines. Based upon the

information known to the parties on the date this agreement is executed, they expect to

take, but are not limited to, the following positions at sentencing:

               The parties agree defendant should receive a 2-level downward adjustment

for acceptance of responsibilitypursuant to USSG $ 3E1.1(a), if he commits no further

crimes, does not falsely deny or frivolously contest relevant conduct, and fully complies

with all of the other terms of this agreement. Further, to the extent the Court finds defendant

qualifies for that 2-level downward adjustment and USSG $ 3E1.1(b) is applicable, the

government agrees to move forthe additional l-level downward adjustment of $ 3E1.1(b),

if   defendant accepts the terms   of this plea   agreement    by the deadline established in

Paragraph 1.

               Apart from any expressed agreements and stipulations, the parties reserve the

right to advocate for, and present evidence relevant to, other guideline adjustments and

sentencing factors for consideration by the U.S. Probation Office and the Court.

               The parties have entered into this plea agreement under the provisions of

Rule 11(c)(1)(A)   & (B). Defendant   acknowledges and understands that the Court is not

bound by, nor obligated to accept, these stipulations, agreements, or recommendations       of

the United States or defendant. And, even         if   the Court rejects one or more of these

stipulations, agreements, or recommendations, that fact alone would not allow defendant

to withdraw his plea of guilty. Upon defendant's signing of this plea agreement, the United

States intends to end its investigation of the allegations in the Indictment as to defendant,
                                              5
             Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 6 of 11




except insofar as required to prepare for further hearings in this case, including but not

limited to sentencing, and to prosecute others, if any, involved in defendant's conduct. The

United States agrees to end any investigation directed specifically at the foregoing

stipulations, agreements, or recommendations as to defendant. However, subject to the

terms and conditions of this plea agreement (particularly the Plea Supplement), the United

States expressly reserves the right     to take positions that deviate from the foregoing

stipulations, agreements, or recommendations in the event that material credible evidence

requiring such a deviation is discovered during the course of its investigation subsequent

to the signing of this agreement or arises from sources independent of the United States,

including the U.S. Probation Office.

                Waiver of Right to Appeal and Bring Collateral Challenee

                8.     Defendant understands that the Court will consider those factors in   l8

U.S.C. $ 3553(a) in determining his sentence. Defendant also understands that the Court

has   jurisdiction and authority to impose any sentence within the statutory maximum for the

offense(s) to which he is pleading guilty. Defendant further understands that 28 U.S.C.       $


l29l    and 18 U.S.C. S 3742 give him the right to appeal the judgment and sentence imposed

by the Court. Acknowledging all this, and in exchange for the promises and concessions

made by the United States in this plea agreement, defendant knowingly and voluntarily

waives the following rights:




                                              6
           Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 7 of 11




                      a      Defendant waives his right to appeal his guilty plea, and any

other aspect of his conviction, including but not limited to any rulings on pretrial

suppression motions or any other pretrial dispositions of motions and issues;

                      b.     Except as stated immediatelybelow, defendant waives his right

to appeal his   sentence as imposed      by the Court, including any restitution,       special

assessment, and additional special assessment, and the manner in which the sentence is

determined. If the sentence is above the advisory guideline range determined by the Court

to apply to his case, this waiver does not include the defendant's right to appeal specifically

the substantive reasonableness of his sentence;

                      c      Defendant waives his right to collaterally challenge or move to

modify (under 28 U.S.C. 5 2255, 18 U.S.C. $ 3582(c)(2), or any other ground) his

conviction or sentence, including any restitution and special assessments, except with

respect to claims of ineffective assistance of counsel

              Defendant acknowledges that these waivers remain          in full effect and are

enforceable, even   if the Court rejects one or more of the positions of the United   States or

defendant set forth inparagraphT.

              9.      Except as stated immediately below, the United States agrees to waive

its right under 18 U.S.C. 5 3742 to appeal the sentence imposed by the Court and the

manner in which the sentence was determined.          If the sentence is below the advisory
guideline range determined by the Court to apply to this case, this waiver does not include



                                               7
            Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 8 of 11




the right of the United States to appeal specifically the substantive reasonableness of the

sentence.

                         Waiver of FOIA and Privacv Act Riehts

               10.    Defendant waives     all rights,   whether asserted directly    or by   a


representative, to request of or receive from any department or agency of the United States

any records pertaining to the investigation or prosecution of this case, including but not

limited to records that defendant may seek under the Freedom of Information Act, 5 U.S.C.

$ 552, or the Privacy Act   of 1974,5 U.S.C. $ 522a.

                                 Oblieatious of Defendant

              11.     Defendant shall commit no further crimes.          It is understood that
should defendant commit any further crimes or should           it   be determined that he has

knowingly given false, incomplete, or misleading testimony or information, or should he

otherwise violate any provision of this agreement, the United States may declare this

agreement   null and void and prosecute defendant for any and all his federal criminal

violations, including perjury and obstruction ofjustice. Any prosecution within the scope

of this investigation that is not time-barred by the applicable statute of limitations on the

date of the signing of this agreement may be brought against defendant, notwithstanding

the expiration of the statute of limitations between the signing of this agreement and the

commencement of that prosecution. Defendant hereby waives all defenses based on the

statute of limitations with respect to any prosecution that is not time-barred on the date that

this agreement is signed.
                                              8
          Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 9 of 11




              12.    The parties also recognize that   if the Court determines   defendant has

violated any provision of this agreement or authorizes defendant to withdraw from his

knowing and voluntary guilty plea entered pursuant to this agreement: (a) all written or

oral statements made by defendant to the Court or to federal or other designated law

enforcement agents, any testimony given by defendant before a grand jury or other tribunal,

whether before or after the signing of this agreement, and any leads from those statements

or testimony, shall be admissible in evidence in any criminal proceeding brought against

defendant; and (b) defendant shall assert no claim under the United States Constitution,

any statute, Federal Rule of Criminal Procedure 11(0, Federal Rule of Evidence 410, or

any other federal rule or law that those statements or any leads from those statements

should be suppressed. Defendant knowingly and voluntarily waives the rights described

in this paragraph as of the time he signs this agreement.

                          The Oblisations        the United States

              13.    If defendant enters aplea of guilty    as described above and   fully meets

all obligations under this agreement, the United States will move to dismiss at sentencing

Count 1 of the Indictment, and he will not be further prosecuted by the United States

Attorney's Office for the Western District of Oklahoma for any crimes related to his sexual

exploitation of children between February 2013 andNovember 2016. This agreement does

not provide any protection against prosecution for any crime not specifically described

above.



                                             9
         Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 10 of 11




              14. It is understood that the sentence to be imposed upon defendant is
within the sole discretion of the Court. The United States does not make any promise or

representation as to what sentence defendant will receive. The United States reserves the

right to inform the Probation Office and the Court of the nature and extent of defendant's

activities with respect to this case and all other activities of defendant which the United

States deems relevant to sentencing.




                                            10
         Case 5:18-cr-00218-R Document 26 Filed 11/28/18 Page 11 of 11




                                       Signatures

              15. By signing this agreement, defendant acknowledges that he has
discussed its terms with his attorney and understands and accepts those terms. Further,

defendant acknowledges that this document, in conjunction with the Plea Supplement filed

contemporaneously under seal, contains the only terms of the agreement concerning his

plea of guilty in this case, and that there are no other deals, bargains, agreements, or

understandings which modify or alter these terms.

             Dated   tnisZha y of November, 2018


                                               ROBERT J. TROESTER
APPROVED:                                      First Assistant U.S. Attorney




CHRIS M               S
                                               -r5/2     N HALE
Chief, Criminal Division                       Assistant U.S. Attorney
                                               Western District of Oklahoma
                                               210 Park Avenue, Ste. 400
                                               Oklahoma City, Oklahoma 73102
                                               (405) 553-[Private Line] (Office)
                                               (40s) 5s3-8888 (Fax)



S        MARIO ALFORD ORECCHIO
                                               I L,./.
                                               KYLE E. WACKENHEIM
                                               Attorney for Defendant




                                          11
